Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  use of the word "re-dissolving" as relates to "the clear solid polymer". Specifically “the clear solid polymer” formed from the precipitation reaction is a newly formed material different than one present in solution prior to the precipitation reaction.  Therefore it specifically being first referenced after the precipitation reaction is technically “dissolved” for the first time after the precipitation reaction and is therefore not “re-dissolved”, although the examiner realizes the intent of the applicant. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  use of the phrase “reactivity with aqueous coupling solution”.  This appears to be grammatically incorrect.  Presumably the applicant intended the phrase to be “reactivity with the aqueous coupling agent”, making reference to the previously referenced “aqueous coupling agent solution” of claim 12.  Appropriate correction is required.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717